


Exhibit 10.1(x)

 

SAUER-DANFOSS

 

Change in Control Agreement

 

Charles K. Hall

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

 

Agreement Period

1

2.

 

Change In Control

2

3.

 

Definition of Company

5

4.

 

Definition of “Cause” and “Good Reason.”

5

5.

 

Covenant Not to Compete

6

6.

 

Disclosure of Confidential Information

7

7.

 

Developments

8

8.

 

Nonsolicitation

8

9.

 

Injunctive Relief and Additional Remedy; Essential and Independent Covenants

9

10.

 

Severability

9

11.

 

Withholding

9

12.

 

Notices

10

13.

 

Governing Law

10

14.

 

Assignment

10

15.

 

Amendments

10

16.

 

Binding Effect

10

17.

 

Execution in Counterparts

10

18.

 

Arbitration

10

19.

 

Entire Agreement

11

20.

 

Survivorship

11

21.

 

Waiver

11

22.

 

Captions

11

23.

 

Construction

11

24.

 

Continuation of Employment

11

25.

 

Headings

11

26.

 

Venue

12

 

i

--------------------------------------------------------------------------------


 

Change In Control Agreement

 

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) has been entered into this
8th day of March, 2004 (the “Effective Date”) between Sauer-Danfoss (US) Company
Inc. (the “Company”), and Charles K. Hall (the “Employee”).

 

A consolidation of business entities has been taking place on a global basis,
including entities engaged in the Company’s industry.  The Board of Directors of
the Company (the “Board”) recognizes that the possibility of a Change In Control
(as such term is defined in Section 2 herein) of the Company exists and that
such possibility, and the uncertainty and questions which it necessarily raises
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders.  Accordingly,
the Board has determined to take appropriate steps to reinforce and encourage
the continued attention and dedication of members of the Company’s management
team, including the Employee, to their assigned duties while minimizing the
natural distractions presented by the possibility of a Change In Control of the
Company.

 

In order to induce the Employee to remain in the employ of the Company, or any
of its subsidiaries or affiliated or related entities or joint ventures and in
consideration of the Employee’s agreements set forth in Sections 5, 6, 7 and 8
it is mutually agreed as follows:

 

1.                                      Agreement Period.  The initial term of
this Agreement shall commence as of the Effective Date, and shall expire,
subject to the earlier termination of the Employee’s employment as hereinafter
provided, on December 31, 2004.  The initial term of this Agreement
automatically shall be extended for one (1) additional year at the end of the
initial term and then again after each successive year thereafter.  However,
either party may terminate this Agreement at the end of the initial term or at
the end of any successive year thereafter by giving the other party written
notice of intent not to renew, delivered on or prior to September 30, 2004, or
September 30 of any successive year.

 

In the event such notice of intent not to renew is properly delivered by either
party, this Agreement, along with all corresponding rights, duties, and
covenants, shall automatically expire at the end of the initial term or the
successive year then in progress, as the case may be.

 

However, regardless of the above, if at any time during the term of this
Agreement, a Change In Control of the Company occurs, then this Agreement shall
be extended and become immediately irrevocable for a period of two (2) years
from the date of the Change In Control (the “Protection Period”), except as
provided in the following paragraph.

 

The foregoing notwithstanding, in the event that at any time (including, without
limitation, during the Protection Period) (a) the Company terminates the
Employee’s employment for Cause (as such term is defined in
Section 4(a) herein), or (b) the Employee terminates his employment with the
Company without Good Reason (as such term is defined in

 

--------------------------------------------------------------------------------


 

Section 4(b) herein), all provisions of this Agreement shall terminate, and,
without limiting the generality of the foregoing, the Company shall have no
obligation to make the payments or provide the benefits set forth in Section 2;
provided, however, that the provisions of Sections 5, 6, 7, 8, 9 and 18 shall
survive such termination.

 

2.                                      Change In Control.

 

(a)                                  Definition of “Change In Control.” “Change
In Control” of the Company means, and shall be deemed to have occurred upon any
of the following events:

 

(i)                                     Any person or entity (other than those
persons and/or entities in control of the Company as of the Effective Date, or
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or a corporation or other entity owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company) becomes the beneficial
owner, directly or indirectly, of securities of the Company representing
thirty percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; provided, however, that a change in control shall not
result from (a) Danfoss A/S, as defined below, acquiring securities of the
Company from the Murmann Group, as such term is defined below, either directly,
or indirectly by acquiring voting control of Danfoss Murmann Holding A/S or its
successor; or (b) the Murmann Group acquiring securities of the Company from
Danfoss A/S either directly or indirectly by acquiring voting control of Danfoss
Murmann Holding A/S or its successor; or

 

(ii)                                  During any period of two (2) consecutive
years (not including any period prior to the Effective Date), individuals who at
the beginning of such period constitute the Board (and any new Director, whose
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the Directors then still in office who either were Directors
at the beginning of the period or whose election or nomination for election was
so approved), cease for any reason to constitute a majority thereof; or

 

(iii)                               The stockholders of the Company approve:
(A) a plan of complete liquidation of the Company; or (B) the sale or
disposition of all or substantially all of the Company’s assets; or (C) a
merger, consolidation, or reorganization of the Company with or involving any
other corporation, other than a merger, consolidation, or reorganization that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company (or such surviving entity) outstanding immediately after such merger,
consolidation, or reorganization.

 

2

--------------------------------------------------------------------------------


 

However, in no event shall a Change In Control be deemed to have occurred, with
respect to the Employee, if the Employee is part of a purchasing group which
consummates the Change In Control transaction.  The Employee shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Employee is an equity participant in the purchasing company or group (except for
(i) passive ownership of less than one percent (1%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change In Control by a majority of the non-employee continuing Directors).

 

For purposes of (b)(i) of this Section 2, (A) Danfoss A/S shall be deemed to
mean any or more of Danfoss A/S, any of its subsidiaries or related or
affiliated companies or joint ventures, or any successor of the foregoing; and
(B) the Murmann Group shall be deemed to mean any one or more of (i) Klaus
Murmann, (ii) any member of his immediate family, (iii) any entity a majority of
the voting interests of which are owned, directly or indirectly, by Klaus
Murmann and/or any member or members of his immediate family, or (iv) trust, a
majority of which is owned by, or a majority of the beneficiaries of which
consist of, directly or indirectly, Klaus Murmann, and/or any member or members
of his immediate family.

 

(b)                                  Employment Terminations After a Change in
Control.  During the term of this Agreement, in the event the Employee’s
employment with the Company is terminated within the Protection Period, unless
such termination is (i) by the Company for Cause (as the term Cause is defined
in Section 4(a) herein), (ii) by reason of Death, Disability, or Retirement, or
(iii) by the Employee without Good Reason (as the term Good Reason is defined in
Section 4(b) herein), then the Company shall pay to the Employee and provide him
with the following:

 

(i)                                     A lump-sum cash amount equal to the
Employee’s unpaid base salary in effect on the date of termination of
employment, accrued vacation pay, unreimbursed business expenses, and all other
items earned by and owed to the Employee through and including the date of
termination (in full satisfaction for these amounts owed to the Employee).

 

(ii)                                  A lump-sum cash amount equal to the
product of the Employee’s Target Incentive Opportunity, established under the
Annual Management Performance Incentive Plan, or a successor plan thereto (the
“Annual Incentive Plan”), for the plan year in which the Employee’s termination
occurs, multiplied by a fraction (the numerator of which shall be the number of
whole months worked by the Employee during the Company’s fiscal year in which
Employee’s employment is terminated and the denominator of which shall be the
number 12).  This payment will be in lieu of any other payment to be made to the
Employee under the Annual Incentive Plan for the plan year in which Employee’s
termination occurs.

 

3

--------------------------------------------------------------------------------


 

(iii)                               A lump-sum payment in cash equal to the
Employee’s annual base salary and Target Incentive Opportunity under the Annual
Incentive Plan in effect on the date of Employee’s termination.

 

(iv)                              A lump-sum cash amount equal to 10% of the
Employee’s then current annual base salary in lieu of health, dental, long-term
disability, and life insurance continuation.  The Employee’s participation in
these and all other similar benefits shall cease upon the termination of
Employee’s employment with the Company under circumstance which entitle the
Employee to the payments set forth in this Section 2(b).

 

The parties agree that, in the event of the termination of Employee’s employment
with the Company under circumstances which entitle the Employee to the payments
set forth in this Section 2(b), such payment and benefits (including an Excise
Tax Payment provided in Section 2(c) herein) shall be deemed to constitute
liquidated damages payable by the Company to the Employee in full satisfaction
of the Company’s obligations hereunder or otherwise, and the Company agrees that
the Employee shall not be required to mitigate his damages by seeking other
employment or otherwise.

 

In the event that the Employee’s employment with the Company is terminated under
circumstances which entitle the Employee to the payments set forth in this
Section 2(b) (whether by the Company or by the Employee), the Termination Date
shall be no earlier than 30 days following the date on which a notice of
termination is delivered by one party to the other.

 

Notwithstanding the foregoing, the payments provided for in this Section 2 shall
be reduced by the amount of any payments to which the Employee is otherwise
entitled to receive upon termination of employment with the Company pursuant to
any employment agreement or any laws or rules or regulations of any governmental
agency.

 

The parties also agree that, in the event of a termination of employment that
obligates the Company to make the payments set forth in this Section 2, the
provisions in Sections 5, 6, 7, 8, and 18 herein shall survive such termination.

 

(c)                                  Excise Tax Payment.  In the event that any
portion of the severance benefits or any other payment under this Agreement or
under any other agreement with or plan of the Company (in the aggregate “Total
Payments”) would constitute an “Excess Parachute Payment,” such that an “Excise
Tax” is due, the Company shall provide to the Employee, in cash, an additional
payment in an amount to cover the full cost of the excise tax and the Employee’s
state and federal income and employment taxes on this excise tax payment (and to
cover the resulting excise and income and employment taxes resulting from such
payment, and so on).  For this purpose, the Employee shall be deemed to be in
the highest marginal tax rate.  This payment shall be made as soon as possible
following the date of the Employee’s qualifying termination, but in no event
later than thirty (30) calendar days of such date.

 

4

--------------------------------------------------------------------------------


 

For purposes of this Agreement, the terms “Excise Tax” and “Excess Parachute
Payment” shall have the meanings assigned to such terms in Sections 280G and
4999 of the Internal Revenue Code of 1986, as amended.

 

(d)                                  Subsequent Recalculation.  In the event the
Internal Revenue Service subsequently adjusts the excise tax computation herein
described, the Company shall reimburse the Employee for the full amount
necessary to make the Employee whole (less any amounts received by the Employee
that the Employee would not have received had the computations initially been
computed as substantially adjusted), including the value of any underpaid excise
tax, and any related interest and/or penalties due to the Internal Revenue
Service.

 

3.                                      Definition of Company.  Whenever this
Agreement refers to the Employee’s employment with the Company, or the
termination of the Employee’s employment with the Company, the term “Company”
shall include any of its subsidiaries or affiliated or related entities or joint
ventures that employ the Employee.  In addition, when used in Sections 5, 6, 7
and 8, of this Agreement, the term “Company” shall include Sauer-Danfoss Inc.
and any of its subsidiaries or affiliated or related entities or joint ventures.

 

4.                                      Definition of “Cause” and “Good Reason.”

 

(a)                                  For purposes of this Agreement, “Cause”
means:  (i) the willful failure of the Employee to perform his material duties
with the Company as provided in this Agreement, and which failure is not cured
(if capable of cure) within 15 days after receipt by the Employee of written
notice from the Company of such failure, which notice identifies the manner in
which the Employee has willfully failed to perform, (ii) the engaging by the
Employee in willful conduct which is demonstrably injurious to the Company,
monetarily or otherwise, (iii) the conviction (treating a nolo contendere plea
as a conviction) of the Employee of any crime or offense constituting a felony
(whether or not any right to appeal has been or may be exercised), or (iv) a
failure by the Employee to comply with any material provision of this Agreement,
which failure is not cured (if capable of cure) within 15 days after receipt by
Employee of written notice from the Company of such non-compliance by the
Employee.  For purposes of clauses (i) and (ii) of this definition, action or
inaction by the Employee shall not be considered “willful” unless done or
omitted by him (A) intentionally or not in good faith and (B) without reasonable
belief that his action or inaction was in the best interest of the Company, and
shall not include failure to act by reason of total or partial incapacity due to
physical or mental illness.

 

(b)                                  For purposes of this Agreement, “Good
Reason” means without the Employee’s written consent:  (i) a material adverse
alteration in the nature or status of the Employee’s position, duties,
responsibilities or authority which is inconsistent with those in effect as of
the Change in Control; (ii) a material reduction in the Employee’s Base Salary
or level of employee benefits in effect as of the Change of Control (other than
across-the-board reductions applied similarly to all of the Company’s senior
employees); (iii) the relocation of the Employee’s principal place of employment
more than 50 miles from its location as of the Change in Control, without the
Employee’s written consent, except for required travel on the Company’s
business; or

 

5

--------------------------------------------------------------------------------

 

(iv) a failure by the Company to comply with any material provision of this
Agreement, which failure is not cured (if capable of cure) within 15 days after
receipt by the Company of written notice from the Employee of such
non-compliance by the Company.

 

5.                                      Covenant Not to Compete.  Without the
consent of the Company, the Employee shall not, directly or indirectly, anywhere
in the world, at any time during the Employee’s employment with the Company and
for a period of eighteen (18) months following the termination of Employee’s
employment with the Company for any reason, be associated or in any way
connected as an owner, investor, partner, director, officer, employee, agent, or
consultant with any business entity directly engaged in the manufacture and/or
sale of products competitive with any material product or product lines of the
Company; provided, however, that the Employee shall not be deemed to have
breached this undertaking if his sole relation with such entity consists of his
holding, directly or indirectly, an equity interest in such entity not greater
than two percent (2%) of such entity’s outstanding equity interest, and the
class of equity in which the Employee holds an interest is listed and traded on
a broadly recognized national or regional securities exchange. For purposes
hereof, the term “material product or product line of the Company” shall mean
any product or product line of the Company or any of its subsidiaries, the
consolidated gross sales of which during any calendar year during the five
(5) year period preceding the termination of Employee’s employment with the
Company were at least $10 million.

 

The Employee acknowledges that: (a) the services performed by him for the
Company are of a special, unique, unusual, extraordinary, and intellectual
character; (b) the business of the Company is worldwide in scope and its
products are marketed throughout the world; (c) the Company competes with other
businesses that are or could be located in any part of the world; and (d) the
provisions of this Section 5 are reasonable and necessary to protect the
Company’s business.

 

If any covenant in this Section 5 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Employee.

 

The period of time applicable to any covenant in this Section 5 will be extended
by the duration of any violation by the Employee of such covenant.

 

The Employee will, while the covenants under this Section 5 are in effect, give
notice to the Company, within ten days after accepting any other employment, of
the identity of the Employee’s employer.  The Company may notify such employer
that the Employee is bound by this Agreement and, at the Company’s election,
furnish such employer with a copy of this  Agreement or relevant portions
thereof.

 

6

--------------------------------------------------------------------------------


 

6.                                      Disclosure of Confidential Information. 
Without the consent of the Company, the Employee shall not disclose to any other
person Confidential Information (as defined below) concerning the Company or the
Company’s trade secrets of which the Employee has gained knowledge during his
employment with the Company.  Any trade secrets of the Company or any of its
subsidiaries or related or affiliated companies or joint ventures will be
entitled to all of the protections and benefits under the Iowa Code Annotated
Section 550.1 through 550.8 and any other applicable law.  If any information
that the Company deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement.  The Employee hereby waives any requirement that the
Company submit proof of the economic value of any trade secret or post a bond or
other security.  None of the foregoing obligations and restrictions apply to any
part of the Confidential Information that the Employee demonstrates was or
became generally available to the public other than as a result of a disclosure
by the Employee.

 

The Employee will not remove from the premises of the Company (except to the
extent such removal is for purposes of the performance of the Employee’s duties
at home or while traveling, or except as otherwise specifically authorized by
the Company), any document, record, notebook, plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form, that
contains Confidential Information (collectively, the “Proprietary Items”).  The
Employee recognizes that, as between the Company and the Employee, all of the
Proprietary Items, whether or not developed by the Employee, are the exclusive
property of the Company.  Upon termination of this Agreement by either party, or
upon the request of the Company during the Employment Period, the Employee will
return to the Company all of the Proprietary Items in the Employee’s possession
or subject to the Employee’s control, and the Employee shall not retain any
copies, abstracts, sketches, or other physical embodiment of any of the
Proprietary Items.

 

For purposes of this Agreement, Confidential Information shall include any and
all information concerning the business and affairs of the Company, including,
without limitation, product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current, and planned research and
development, current and planned distribution methods and processes, customer
lists, current and anticipated customer requirements, price lists, market
studies, business plans, computer software and programs (including object code
and source code), computer software and database technologies, systems,
structures, and architectures (and related formulae, compositions, processes,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information), historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, agents, personnel
training and techniques and materials, insurance products, premium structures,
information relating to suppliers and supplies, sales and marketing information
and strategy, notes, analysis, compilations, studies, summaries, and other
material prepared by or for the Company containing or based, in whole or in
part, on any information

 

7

--------------------------------------------------------------------------------


 

included in the foregoing, and any information, however documented, that is a
trade secret within the meaning of the Iowa Code Annotated Section 550.1 through
550.8.

 

7.                                      Developments.  During the course of
employment with the Company, Employee may conceive enhancements to the products
manufactured or sold by the Company or may conceive new products which perform
functions similar to products manufactured or sold by the Company or may
conceive other new products related to the business of the Company or may
develop ideas, plans and opportunities.  Employee shall disclose promptly and
fully to the Company any and all ideas, business developments, plans and
opportunities, new products or systems, inventions, discoveries, enhancements
and improvements (“Developments”), whether or not patentable or subject to
copyrights, conceived or made by Employee during the time of the Employee’s
employment, during work hours or otherwise and on the Company’s premises or
otherwise.  Employee recognizes that pursuant to this arrangement that the
Company may develop a new product that generates widespread market appeal.

 

Employee agrees that all Developments shall be the sole property of the Company
and Employee hereby assigns to the Company, without further compensation, all of
his right, title, and interest in and to such Developments and any and all
related patents, patent applications, copyrights, copyright applications,
trademarks, and trade names in the United States and elsewhere.  Employee shall
assist the Company in obtaining and enforcing patent, copyright, and any other
forms of legal protection for the Developments in any country.  Upon request,
Employee will sign all applications, assignments, instruments and papers to
perform all acts necessary or desired by the Company to assign all such
Developments completely to the Company and to enable the Company, its
successors, assigns and nominees, to secure and enjoy the full and exclusive
benefits and advantages thereof.  Employee will not, at any time, either during
the term of this Agreement or thereafter, disclose to others, or use for his own
benefit or the benefit of others, any of the Developments.  Employee agrees that
the enhancement and development of all Developments capable of copyright
protection is “Work for Hire” within the meaning of the Copyright Act of 1976. 
These obligations shall continue beyond the termination of Employee’s employment
with the Company with respect to Developments, whether patentable or not,
conceived or made by Employee during his employment with the Company, and shall
be binding upon Employee’s assigns, personal representatives, administrators and
other legal representatives.

 

8.                                      Nonsolicitation.  Without the written
consent of the Company, the Employee shall not at any time during the Employment
Period and for a period of eighteen (18) months following the termination of
Employee’s employment with the Company for any reason (a) employ or retain or
arrange to have any other person, firm, or other entity employ or retain or
otherwise participate in the employment or retention of any person who is an
employee or consultant of the Company; or (b) solicit or arrange to have any
other person, firm, or other entity solicit or otherwise participate in the
solicitation of business from any entity that was a customer of the Company
during the time of the Employee’s employment, whether or not the Employee had
personal contact with such customer.

 

8

--------------------------------------------------------------------------------


 

9.                                      Injunctive Relief and Additional Remedy;
Essential and Independent Covenants.

 

(a)                                  The Employee acknowledges that the injury
that would be suffered by the Company as a result of a breach of the provisions
of this Agreement (including any provision of Sections 5, 6, 7 and 8) would be
irreparable and that an award of monetary damages to the Company for such a
breach would be an inadequate remedy.  Consequently, the Company will have the
right, in addition to any other rights it may have, to obtain injunctive relief
to restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement and the Company will not be obligated to post
bond or other security in seeking such relief.  Without limiting the Company’s
rights under this Section 9 or any other remedies of the Company, if the
Employee breaches any of the provisions of Sections 5, 6, 7 and 8, the Company
will have the right to cease making any payments otherwise due to the Employee
under this Agreement.

 

(b)                                  The covenants by the Employee in Sections
5, 6, 7 and 8 are essential elements of this Agreement, and without the
Employee’s agreement to comply with such covenants, the Company would not have
entered into this Agreement with the Employee.  The Company and the Employee
have been afforded the opportunity to consult their respective counsel and have
been advised, or had the opportunity to obtain advice, in all respects
concerning the reasonableness and propriety of such covenants (including,
without limitation, the time period of restriction and the geographical area of
restriction set forth in Section 5), with specific regard to the nature of the
business conducted by the Company and its subsidiaries and related or affiliated
companies or joint ventures.  The Employee’s covenants in Sections 5, 6, 7 and 8
are independent covenants and the existence of any claim by the Employee against
the Company under this Agreement or otherwise, will not excuse the Employee’s
breach of any covenant in Sections 5, 6, 7 and 8.

 

If this Agreement or the Employee’s employment with the Company expires or is
terminated, this Agreement will continue in full force and effect as is
necessary or appropriate to enforce the covenants and agreements of the Employee
in Sections 5, 6, 7, 8 9 and 18.

 

10.                               Severability.  It is the desire and intent of
the parties that this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision or
portion of this Agreement shall be adjudicated to be invalid or unenforceable,
this Agreement shall be deemed amended to delete there from the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made.

 

11.                               Withholding.  Any other provision of this
Agreement notwithstanding, the Company may withhold from amounts payable under
this Agreement (a) all federal, state, local and foreign taxes and social
security taxes that are required to be withheld by applicable laws or

 

9

--------------------------------------------------------------------------------


 

regulations as the Company shall determine in its sole discretion, and (b) other
ordinary and customary payroll deductions.

 

12.                               Notices.  All notices, requests, consents and
other communications provided for in this Agreement shall be in writing and
shall be given by hand delivery or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

Sauer-Danfoss Inc.

2800 East 13th Street

Ames, IA  50010

Attention:  Vice President-Human Resources

 

If to the Employee, to his residence address set forth on the records of the
Company, or to such other address as either party furnishes to the other in
writing in accordance with this Section 12.  All such notices shall be effective
when actually received by the addressee.

 

13.                               Governing Law.  This Agreement shall be deemed
be to have been executed in Ames, Iowa and shall be governed by and construed
and enforced in accordance with the laws of the State of Iowa, without regard to
its conflicts of laws provisions.

 

14.                               Assignment.  Neither this Agreement nor any
rights or duties hereunder may be assigned by the Employee without the prior
written consent of the Company.  The Company shall have the right at any time to
assign this Agreement to its successors and assigns; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
business and assets of the Company and such assignee or transferee expressly
assumes all of the obligations, duties and liabilities of the Company specified
in this Agreement.

 

15.                               Amendments.  Any alterations or amendments to
this Agreement shall only be in writing and signed by each party to this
Agreement.

 

16.                               Binding Effect.  Except as otherwise provided,
this Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective legal representatives, heirs, successors and
assigns.

 

17.                               Execution in Counterparts.  This Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constituted one and the same
instrument.

 

18.                               Arbitration.  Any dispute, controversy or
question arising under, out of, or relating to this Agreement (or the breach
thereof), or, the Employee’s employment with the Company or termination thereof,
other than those disputes relating to Employee’s alleged violations of Sections
5, 6, 7 and 8 of this Agreement, shall be referred for binding arbitration in

 

10

--------------------------------------------------------------------------------


 

Des Moines, Iowa to a neutral arbitrator selected by the Employee and the
Company and this shall be the exclusive and sole means for resolving such
dispute.  Such arbitration shall be conducted in accordance with the National
Rules for Resolution of Employment Disputes of the American Arbitration
Association.  The arbitrator shall have the discretion to award reasonable
attorneys’ fees, costs and expenses to the prevailing party.  Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  This Section 18 does not apply to any action by the Company to enforce
Sections 5, 6, 7 and 8 of this Agreement and does not in any way restrict the
Company’s rights under Section 9 of this Agreement.

 

19.                               Entire Agreement.  This Agreement sets forth
the entire agreement and understanding of the parties and supersedes all prior
understandings, agreements or representations by or between the parties, whether
written or oral, which relate in any way to the subject matter hereof.  Without
limiting the generality of the foregoing, all existing change in control
agreements and patent and confidential information agreements are hereby
terminated and of no further force or effect.

 

20.                               Survivorship.  The provisions of this
Agreement necessary to carry out the intention of the parties as expressed
herein shall survive the termination or expiration of this Agreement, including,
without limitation, Sections 5, 6, 7, 8 and 9.

 

21.                               Waiver.  Except as provided herein, the waiver
by either party of the other party’s prompt and complete performance, or breach
or violation, of any provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation, and the failure by
any party hereto to exercise any right or remedy which it may possess hereunder
shall not operate nor be construed as a bar to the exercise of such right or
remedy by such party upon the occurrence of any subsequent breach or violation.

 

22.                               Captions.  The captions of this Agreement are
for convenience and reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
hereof.

 

23.                               Construction.  The parties acknowledge that
this Agreement is the result of arm’s-length negotiations between sophisticated
parties each afforded representation by legal counsel.  Each and every provision
of this Agreement shall be construed as though both parties participated equally
in the drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

 

24.                               Continuation of Employment.  This Agreement is
not an employment agreement, it shall not confer upon the Employee any right to
continuation of employment by the Company, nor shall this Agreement interfere in
any way with the Company’s right to terminate the Employee’s employment at any
time.

 

25.                               Headings.  The headings contained herein are
for reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.

 

11

--------------------------------------------------------------------------------


 

26.                               Venue.  Any and all lawsuits, legal actions or
proceedings brought by the Company to enforce its rights under Sections 5, 6, 7,
8 or 9 of this Agreement (an “Enforcement Action”) will be brought in Story
County, Iowa or federal court of competent jurisdiction sitting nearest to Ames,
Iowa, and each party hereby submits to and accepts the exclusive jurisdiction of
such court for the purpose of such Enforcement Action.  Each party hereby
irrevocably waives any objection it may now have or hereinafter have to this
choice of venue of any Enforcement Action in any such court and further waives
any claim that any Enforcement Action brought in any such court has been brought
in an inappropriate forum.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

 

 

EMPLOYEE

 

 

 

 

 

By:

/s/ Charles K. Hall

 

 

Charles K. Hall

 

 

 

 

 

SAUER-DANFOSS INC.

 

 

 

 

 

/s/ Ronald C. Hanson

 

Ronald C. Hanson

 

Vice President-Human Resources

 

12

--------------------------------------------------------------------------------
